                                                                                             S DISTRICT
                                                                                           TE           C
 1   Mark F. Anderson (SBN 44787)                                                        TA




                                                                                                                        O
     ANDERSON CONSUMER LAW




                                                                                    S




                                                                                                                         U
                                                                                   ED
 2   4104 24th Street, No. 1005




                                                                                                                          RT
                                                                                                             ERED




                                                                               UNIT
     San Francisco, California 94114                                                               O ORD
 3                                                                                       IT IS S
     Telephone: (415) 321-9655




                                                                                                                               R NIA
 4   Email: mark@andersonconsumerlaw.com                                                                               ogers
                                                                                                           onzalez R




                                                                               NO
                                                                                                  onne G
                                                                                         Judge Yv




                                                                                                                               FO
 5   Attorney for Plaintiff Yanichel Castillo Morales




                                                                                RT
                                                                                                  5/19/2021




                                                                                                                           LI
                                                                                        ER




                                                                                   H




                                                                                                                         A
 6                                                                                           N                            C
                                                                                                               F
                                                                                                 D IS T IC T O
                                                                                                       R
 7                               UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
10   YANICHEL CASTILLO MORALES,                )
                                                               Case No. 3:21-cv-01136 YGR
                                               )
11               Plaintiff,                    )
12                                             )               STIPULATION FOR DISMISSAL OF
                 v.                            )               ENTIRE ACTION
13                                             )
                                               )
14   MONEYLION, INC. and                       )
15   EQUIFAX INFORMATION SERVICES, LLC,        )
                                               )
16               Defendants.                   )
     __________________________________________)
17
18          IT IS HEREBY STIPULATED by and between counsel for plaintiff Yanichel Castillo
19   Morales and counsel for the remaining defendant Equifax Information Services LLC that this
20
     entire action may be dismissed with prejudice pursuant to Rule 41a(1)(ii) of the Federal Rules
21
     of Civil Procedure.
22
     Dated: April 26, 2021.
23
     /s/ Mark F. Anderson
24   Mark F. Anderson
25   ANDERSON CONSUMER LAW
     4014 24th Street, No. 1005
26   San Francisco, CA 94114
     Ph: (415) 321-9655
27
     mark@andersonconsumerlaw.com                   Attorney for Plaintiff
28
     //

     STIPULATION FOR DISMISSAL—CASTILLO MORALES V MONEYLION, INC., NO 3:21-CV-01136 YGR

                                                 Page 1 of 2
     /s/ Thomas P. Quinn, Jr.
 1   NOKES & QUINN APC
     410 Broadway, Suite 200
 2   Laguna Beach, CA 92651
     Ph: (949) 376-3500
 3   tquinn@nokesquinn.com                                 Attorney for Defendant Equifax Information
                                                           Services, LLC
 4
 5   FILER ATTESTATION
 6          Pursuant to Civil Local Rule 5.1(i)(3), I, Mark F. Anderson attest under penalty of perjury
 7   that concurrence in the filing of this document has been obtained from all signatories.
 8   Dated: April 26, 2021.
 9
10                                         /s/ Mark F. Anderson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION FOR DISMISSAL—CASTILLO MORALES V MONEYLION, INC., NO 3:21-CV-01136 YGR

                                                  Page 2 of 2
